NO. 07-06-00157-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                         PANEL B

                                    APRIL 25, 2011


                        RANCHO LA VALENCIA, INC. AND
                    CHARLES R. RANDY TURNER, APPELLANTS

                                           v.

                             AQUAPLEX, INC. AND
                     JAMES EDWARD JONES, JR., APPELLEES


             FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY;

           NO. GN304287; HONORABLE SUZANNE COVINGTON, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              ORDER ON BANKRUPTCY


      This Court has received notice that appellant, Charles R. “Randy” Turner, has

filed for bankruptcy protection in Cause No. 10-38381 in the United States Bankruptcy

Court for the Northern District of Texas. Attached to this notice is a copy of the Notice

of Chapter 7 Bankruptcy Case, Meeting of Creditors, and Deadlines indicating that the

case was filed on December 13, 2010. See TEX. R. APP. P. 8.1. Thus, pursuant to the

statutory automatic stay, we suspend this appeal. See 11 U.S.C.A. § 362(a) (West

2004 & Supp. 2010); TEX. R. APP. P. 8.
      We abate this appeal until further order of this Court. The parties are directed to

take such action as is appropriate to advise the Clerk of this Court of any change in the

status of Turner’s bankruptcy proceeding which would affect the status of this appeal,

including but not limited to the filing of a motion to reinstate or sever pursuant to Rule

8.3. See TEX. R. APP. P. 8.3.




                                                       Per Curiam




                                            2